UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6704


HARRY NIE,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,     Virginia      Department     of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cv-00666-RBS-DEM)


Submitted:   September 23, 2014          Decided:    September 26, 2014


Before NIEMEYER and     GREGORY,    Circuit   Judges,    and     HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harry Nie, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harry Nie seeks to appeal the district court’s order

denying    his       motions   seeking   reconsideration       of    the     district

court’s orders denying relief on his 28 U.S.C. § 2254 (2012)

petition.       He also appeals from the district court’s denial of

his motions to transfer the case and to take judicial notice.

The orders are not appealable unless a circuit justice or judge

issues      a        certificate    of        appealability.            28       U.S.C.

§ 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.   2004).          A certificate     of    appealability     will      not    issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).             When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s       assessment     of    the   constitutional        claims    is

debatable       or    wrong.    Slack    v.    McDaniel,   529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                   Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Nie has not made the requisite showing.                     Accordingly, we

                                          2
deny Nie’s motion for a certificate of appealability, deny his

motion to take judicial notice of facts, deny leave to proceed

in forma pauperis, and dismiss the appeal.                  We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                       3